            Case 2:16-cv-01024-RSM Document 82 Filed 11/04/20 Page 1 of 4


 1                                                         The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   CONCELY DEL CARMEN MENDEZ
     ROJAS, et al.,                         Case No: 2:16-cv-01024-RSM
10
           Plaintiffs,
11                                          ORDER ON JOINT MOTION FOR FINAL
     v.                                     APPROVAL OF SETTLEMENT
12                                          AGREEMENT
     CHAD F. WOLF, Acting Secretary of
13   Homeland Security, et al.,
14         Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27

28 ORDER ON JOINT MOTION                          NORTHWEST IMMIGRANT RIGHTS PROJECT
     FOR APPROVAL OF SETTLEMENT                                  615 2nd Avenue, Suite 400
     Case No. 2:16-cv-01024-RSM                                         Seattle, WA 98104
                                                                 Telephone (206) 957-8611
            Case 2:16-cv-01024-RSM Document 82 Filed 11/04/20 Page 2 of 4


 1                This matter comes before the Court on the parties’ joint motion for final approval of
 2        settlement. After having granted preliminary approval to the settlement, Dkt. 80, and after
 3        reviewing any comments or objections received from the public after notice was posted pursuant
 4        to the Court’s order granting preliminary approval to the settlement, and after conducting a
 5        fairness hearing on November 4, 2020, the Court hereby approves the settlement agreement
 6        submitted by the parties to implement this Court’s permanent injunction, Dkt. #64. In approving
 7        the settlement implementing the permanent injunction, this Court clarifies that it is adopting the
 8        modified definition of class membership, as proposed in the settlement agreement as follows:
 9

10               Class A (“Credible Fear Class”): All individuals who were encountered by DHS upon
11                       arrival or within fourteen days of unlawful entry; were released by DHS after they
12                       have been found to have a credible fear of persecution or torture pursuant to
13                       8 U.S.C. § 1225(b)(1)(B)(ii) and 8 C.F.R. §§ 208.30, 1208.30, 1003.42; and did
14                       not receive individualized notice of the one-year deadline to file an asylum
15                       application as set forth in 8 U.S.C. § 1158(a)(2)(B).
16                       A.I.: All individuals in Class A who are not in removal proceedings and who
17                               either (a) have not yet applied for asylum or (b) applied for asylum after
18                               one year of their last arrival.
19                       A.II.: All individuals in Class A who are in removal proceedings and who either
20                               (a) have not yet applied for asylum or (b) applied for asylum after one year
21                               of their last arrival.
22               Class B (“Other Entrants Class”): All individuals who were encountered by DHS upon
23                       arrival or within fourteen days of unlawful entry; expressed a fear of return to
24                       their country of origin; were released by DHS upon issuance of an NTA; and did
25                       not receive individualized notice of the one-year deadline to file an asylum
26                       application set forth in 8 U.S.C. § 1158(a)(2)(B).
27
                                                                   NORTHWEST IMMIGRANT RIGHTS PROJECT
28 ORDER ON JOINT MOTION
     FOR APPROVAL OF SETTLEMENT                                                   615 2nd Avenue, Suite 400
     Case No. 2:16-cv-01024-RSM                                                           Seattle, WA 98104
                                                                                   Telephone (206) 957-8611
             Case 2:16-cv-01024-RSM Document 82 Filed 11/04/20 Page 3 of 4


 1                       B.I.: All individuals in Class B who are not in removal proceedings and who
 2                              either (a) have not yet applied for asylum or (b) applied for asylum after
 3                              one year of their last arrival.
 4                       B.II.: All individuals in Class B who are in removal proceedings and who either
 5                              (a) have not yet applied for asylum or (b) applied for asylum after one year
 6                              of their last arrival.
 7
          The Court hereby approves of the terms of the settlement agreement and the amended class
 8

 9      definitions.

10

11      It is so ORDERED.

12      Dated this 4th day of November, 2020.
13

14

15
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27
                                                                  NORTHWEST IMMIGRANT RIGHTS PROJECT
28 ORDER ON JOINT MOTION
     FOR APPROVAL OF SETTLEMENT                                                  615 2nd Avenue, Suite 400
     Case No. 2:16-cv-01024-RSM                                                          Seattle, WA 98104
                                                                                  Telephone (206) 957-8611
            Case 2:16-cv-01024-RSM Document 82 Filed 11/04/20 Page 4 of 4


 1        Jointly presented this 3rd day of November 2020 by:
 2

 3        s/Matt Adams
          Matt Adams, WSBA No. 28287                       s/Mary Kenney
 4                                                         Mary Kenney, pro hac vice
          Northwest Immigrant Rights Project
 5        615 Second Avenue, Suite 400                     s/Karolina Walters
          Seattle, WA 98104                                Karolina Walters, pro hac vice
 6        (206) 957-8611
 7        (206) 587-4025 (fax)                             s/Trina Realmuto
                                                           Trina Realmuto, pro hac vice
 8        s/Vicky Dobrin
          Vicky Dobrin, WSBA No. 28554                     s/ Kristin Macleod-Ball
 9                                                         Kristin Macleod-Ball, pro hac vice
          s/Hilary Han
10
          Hilary Han, WSBA No. 33754                       American Immigration Council
11                                                         1331 G Street, NW, Suite 200
          Dobrin & Han, PC                                 Washington, D.C. 20005
12        705 Second Avenue, Suite 905                     (202) 507-7512
          Seattle, WA 98104                                 (202) 742-5619 (fax)
13        (206) 448-3440
          (206) 448-3466 (fax)
14

15                                Counsel for Plaintiffs
16

17        JEFFREY BOSSERT CLARK                              /s/ J. Max Weintraub
          Acting Assistant Attorney General                  J. MAX WEINTRAUB
18        Civil Division                                     Senior Litigation Counsel
                                                             United States Department of Justice
19        WILLIAM C. PEACHEY                                 Civil Division
20        Director                                           Office of Immigration Litigation
                                                             P.O. Box 868, Ben Franklin Station
21        COLIN A. KISOR                                     Washington, DC 20044
          Deputy Director                                    (202) 305-7551 (office)
22                                                           (202) 305-7000 (fax)
                                                             jacob.weintraub@usdoj.gov
23

24                                    Counsel for Defendants
25

26

27
                                                                NORTHWEST IMMIGRANT RIGHTS PROJECT
28 ORDER ON JOINT MOTION
     FOR APPROVAL OF SETTLEMENT                                                615 2nd Avenue, Suite 400
     Case No. 2:16-cv-01024-RSM                                                        Seattle, WA 98104
                                                                                Telephone (206) 957-8611
